DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ Amendment
1)	Acknowledgment is made of Applicants’ amendment filed 05/03/22 in response to the non-final Office Action mailed 02/03/22. 
Status of Claims
2)	Claims 16, 18-20 and 35-38 have been amended via the amendment filed 05/03/22.
	Claims 21-23 and 39-41 have been canceled via the amendment filed 05/03/22.
	Claims 16, 18-20, 24, 27, 30, 35-38, 42, 45 and 48 are pending and are under examination.
Declaration under 37 C.F.R 1.130
3)	Acknowledgment is made of Dr. Laura Fonken’s declaration filed 05/03/22 under 37 C.F.R 1.130. The declarant states that poster #3175 entitled “Mycobacterium vaccae immunization protects aged rats from surgery-elicited neuroinflammation and cognitive dysfunction” (Exhibit B) specifically described the use of Mycobacterium vaccae to treat postoperative cognitive dysfunction (POCD) and that she presented the poster at the 25th Annual Scientific Meeting of the PsychoNeuroImmunology Research Society in Maimi Beach, Florida. The declarant states that as a co-inventor of the instant ‘422 application and the lead author on the poster, she directly contributed to the invention and reduction to practice of using Mycobacterium vaccae to treat POCD.
	The Fonken declaration under 37 CFR 1.130(a) filed 05/03/22 has been considered. However, the declaration is insufficient to overcome the rejection of claims 16, 18-20, 24, 27, 30, 35-36, 42, 45 and 48 based upon 35 U.S.C § 102(a)(1) as being anticipated by Fonken LK et al. Mycobacterium vaccae immunization protects aged rats from surgery-elicited neuroinflammation and cognitive dysfunction. In: PsychoNeuroImmunology Research Society's 25th Annual Scientific Meeting, 06 Jun 2018 - 09 Jun 2018, #3175, Miami Beach, Florida, United States (of record) as set forth in the last Office Action because of the following reasons:
(a) The basic formal requirement(s) of the declaration is not met because the declaration does not include the necessary statement. MPEP 717.01(c) II clearly states the following:
The declaration must include an acknowledgment by the declarant that willful false statements and the like are punishable by fine or imprisonment, or both (18 U.S.C. 1001) and may jeopardize the validity of the application or any patent issuing thereon. The declarant must set forth in the body of the declaration that all statements made of the declarant’s own knowledge are true and that all statements made on information and belief are believed to be true.

(b) There is no unequivocal statement by the declarant that she or the joint inventors invented the subject matter of the disclosure. The statement at item 5 of the Fonken declaration: “As a co-inventor the ‘422 application, and lead author on this poster, I directly contributed to the invention …..” is not equivalent to stating that she or the co-inventors invented the prior art subject matter, or the prior art subject matter originated with one or more members of the inventive entity.  
(c)  There is no reasonable explanation of the involvement of the additional two authors of the Fonken LK et al. poster, i.e., HM D’Angelo and LR Watkins. MPEP 717.01(a)(1).
Prior Citation of Title 35 Sections
4)	The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office Action.  
Prior Citation of References
5)	The references cited or used as prior art in support of one or more rejections in the instant Office Action and not included on an attached form PTO-892 or form PTO-1449 have been previously cited and made of record.
Objection(s) Withdrawn
6)	The objection to the specification made in paragraph 9 of the Office Action mailed 02/03/22 is withdrawn in light of Applicants’ amendment.
Rejection(s) Withdrawn
7)	The rejection of claims 16, 18-20, 24, 27, 30, 35-38, 42, 45 and 48 made in paragraph 11 of the Office Action mailed 02/03/22 under 35 U.S.C § 112(b) or pre-AIA , second paragraph, as being indefinite is withdrawn in light of Applicants’ amendment to the claims or the base claim.
Rejection(s) under 102(a)(1) Maintained
8)	The following is a quotation of the appropriate paragraphs of 35 U.S.C § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1)  the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9)	The rejection of claims 16, 18-20, 24, 27, 30, 35-36, 42, 45 and 48 made in paragraph 13 of the Office Action mailed 02/03/22 under 35 U.S.C § 102(a)(1) as being anticipated by Fonken LK et al. Mycobacterium vaccae immunization protects aged rats from surgery-elicited neuroinflammation and cognitive dysfunction. In: PsychoNeuroImmunology Research Society's 25th Annual Scientific Meeting, 06 Jun 2018 - 09 Jun 2018, #3175, Miami Beach, Florida, United States (of record) is maintained. 
	Applicants submit a declaration of the co-inventor Laura Fonken and state that it outlines that the prior art relied upon in the §102 reference should be disqualified as an anticipatory reference under the 37 C.F. R. 1.130(a). Applicants assert that Dr. Fonken’s declaration clarifies that the disclosure was made by a joint inventor of the instant application. Applicants state that the declaration and exhibits describe the subject matter, the date of disclosure, and are accompanied by a copy of the disclosure. Applicants further state that the current application claims priority to U.S. Provisional Application No. 62/687,093, filed Jun. 19, 2018, and to U.S. Provisional Application No. 62/703,574, filed July 26, 2018, which filings are well within the 1-year grace period provided in Section §102(b)
	Applicants’ arguments have been carefully considered, but are not persuasive. 
A rule 130(a) declaration must show sufficient facts, in weight and character, to establish that the prior art disclosure is an inventor-originated disclosure. The Fonken declaration is insufficient to overcome the art rejection of record for the reasons delineated at paragraph 3 supra. Furthermore, the Fonken declaration further raises a question as to what the other three inventors of the instant application, i.e., Lowry CA, Frank MG, and Maier SF, contributed, or if in fact Fonken L alone is the sole inventor of the claimed subject matter. 
Relevant Art
10)	The art made of record and not relied upon in any of the rejections is considered pertinent to Applicants’ disclosure: 
		Smith et al. (Psychopharmacology (Berl)  236: 1653-1670, pages 1-4, May 2019) taught the following with regard the art-known and art-available NCTC 11659 strain of Mycobacterium vaccae (see page 4):
The saprophytic mycobacterium, Mycobacterium vaccae (National Collection of Type Cultures (NCTC) 11659, has shown encouraging therapeutic potential in diseases of inflammation and immunodysregulation (Gutzwiller et al. 2007; Rook et al. 2007) and has shown immunoregulatory and stress-protective effects in murine models (Zuany-Amorim et al. 2002; Adams et al. 2004; Lowry et al. 2007; Reber et al. 2016; Fox et al. 2017; Frank et al. 2018). 

		Stanford et al. (Immunobiology 191: 555-563, 1994) taught the use of the NCTC 11659 strain of Mycobacterium vaccae as an immunotherapeutic. See abstract. 
Conclusion
11)	No claims are allowed.
12)	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R 1.136(a).  	
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Correspondence
13)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
14)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854. A message may be left on the Examiner’s voice mail system. The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor, Gary Nickol, can be reached on (571) 272-0835.
15)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        
May, 2022